Citation Nr: 1224668	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from February 1968 to February 1969; thus, exposure to herbicides is presumed. 

2.  The evidence of record is in equipoise as to whether the Veteran has a diagnosis of diabetes mellitus, type II. 


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in active military service as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A May 2008 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The May 2008 letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private treatment records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in September 2008.  38 C.F.R. § 3.159(c)(4).  The September 2008 VA examiner addressed the existence of a diabetes mellitus, type II diagnosis in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The September 2008 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including diabetes, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), shall be service-connected, even though there is no record of such disease during service.

The Veteran contends that he developed diabetes mellitus as a result of Agent Orange exposure during service in Vietnam.  The Veteran's service personnel records indicate that he served in Vietnam from February 1968 to February 1969.  As such, exposure to herbicides is conceded. 

Service treatment records do not show, and the Veteran does not contend, that he developed diabetes mellitus during service.  Similarly, post-service treatment records do not show, and the Veteran does not contend, that he developed diabetes mellitus in the year following his discharge from service. 

On July 22, 2008, the Veteran underwent a two hour glucose tolerance test.  Test results were 103 at the start, 248 at 1/2 hour, 291 at 1 hour, 293 at 11/2 hours, and 254 at 2 hours.  The record notes that based on the American Diabetes Association's guidelines, fasting glucose of 100 to 125 mg/dL is categorized as impaired fasting glucose (IFG).  

On July 25, 2008, an addendum noted, "GTT positive for Diabetes as per American [D]iabetes [A]ssociation.  Will notify this to the primary care for management.  The most possible cause for his neuropathy is Diabetes Mellitus.  Tight control of diabetes should be able to stop the neuropathic process."

The Veteran underwent VA examination in September 2008.  The VA examiner noted the results of the glucose tolerance test that the Veteran underwent in July 2008.  The VA examiner noted that the Veteran had been diagnosed with impaired glucose tolerance and that his fasting blood sugars did not meet the criteria for diabetes.  His HGB A1c was in the normal range without treatment.  The examiner noted that the diagnosis of diabetes could not be made based on a single glucose tolerance test with two hour elevated blood sugar.

In support of his claim, the Veteran submitted a medical statement by a VA physician regarding diabetes.  The physician stated, 

He had a glucose tolerance test on July 22, 2008, with a fasting blood sugar of 103, half-hour of 248, one hour of 291 and two hour of 254.  He has used a friend[']s glucometer and had nonfasting blood sugars of 150 to 175 in the afternoons and two morning readings of 115 and 121. . . .  I reviewed these findings with him and by definition his glucose tolerance test is positive, indicating diabetes.

The Board notes that there is a difference of opinion among the medical professionals.  

In deciding whether the Veteran's glucose tolerance test indicates a diagnosis of diabetes mellitus, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

A more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has a current diagnosis of diabetes mellitus, type II, is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


